Upon appeal of defendant Degnon Realty and Improvement Company, judgment and order affirmed, with costs. No opinion. Kelly, P. J., Manning, Young and Kapper, JJ., concur; Lazansky, J., dissents upon the ground that plaintiff had only one cause of action for breach of contract as to load capacity, and that that cause of action has been extinguished by the settlement after the suit brought. Upon appeal of defendant Amable Avenue Factory Corporation, judgment and order reversed upon the law, with costs, and complaint dismissed, with costs, upon the ground that this defendant, in taking title to the premises in question subject to the lease dated November 30, 1915, and the supplemental lease dated April 16, 1916, but without knowledge of the agreement of November 30, 1915, and of the letter of March 6, 1916, cannot be charged with any obligation with respect to the carrying capacity of the floor in question. Kelly, P. J., Manning, Young, Kapper and Lazansky, JJ., concur.